Opinión disidente emitida por el
Juez Asociado Señor Hernán-dez Denton.
f — 1
La Puerto Rico Telephone Co. (la Telefónica) nos solici-ta mediante este recurso que revoquemos la sentencia del tri*210bunal de instancia en que se negaba a revisar una decision de un oficial examinador de su empresa en un caso de destitu-ción de un empleado. Contrario a la opinión mayoritaria, coincidimos con el ilustrado foro de instancia en que no pro-cedía el recurso de revisión, por lo que confirmaríamos su dictamen.
Al revocar al tribunal a quo este Tribunal permite que una entidad público-privada como la Telefónica sin ninguna dele-gación legislativa, asuma poderes cuasi judiciales para adju-dicar controversias obrero-patronales. Por entender que esta decisión es contraria a las normas de Derecho constitucional y de Derecho administrativo pautadas, tanto por este Tribunal como por el Tribunal Supremo federal, disiento.
I — \
El Sr. William Torres Solano, empleado gereneial de la Telefónica, fue despedido sin vista previa por agredir al Sr. Manuel Ñuño Gorbea, incurriendo así en una violación de la Regla Núm. 48, de la Sec. 10.4 del Reglamento de Personal para Empleados Gerenciales. Torres Solano solicitó al presi-dente de la empresa una revisión de la decisión, y el asunto fue referido a un oficial examinador, según dispone el reglamento de la empresa.
El oficial examinador nombrado por el presidente emitió una decisión que confirmaba el despido del señor Torres So-lano. No obstante el oficial examinador, ordenó que le pagaran a Torres Solano el salario que le correspondía hasta la fecha en que emitió su dictamen, ya que el despido no podía ser efec-tivo hasta tanto se le concediera al empleado oportunidad de ser oído. Basó su dictamen en lo resuelto en Cleveland Board of Education v. Loudermill, 470 U.S. 532, 84 L.Ed.2d 494 (1985).
Inconforme con la aplicación retroactiva de Cleveland Board of Education v. Loudermill, supra, por parte de su ofi-cial examinador, la Telefónica solicitó la revisión de su deci-*211sión ante el Tribunal Superior. Éste determinó que la Telefó-nica estaba impedida de solicitar tal revisión, pues la decisión del oficial examinador debía entenderse como una de la propia agencia. Entendió dicho foro que el examinador era un fun-cionario que ejercía un poder delegado, por lo que equivaldría a que la Telefónica solicitara la revisión de sus propias deci-siones :
Resulta claro de lo anterior que en virtud del citado Regla-mento la Telefónica delegó en el oficial examinador escogido por el presidente de la compañía la facultad de tomar a nom-bre de la Telefónica la decisión final de la compañía en estos casos. Como consecuencia de ello la decisión del oficial exami-nador se convierte para todos los efectos en la decisión de la propia Telefónica. No puede entonces la Telefónica acudir en revisión al Tribunal para que aquí se revise la decisión del oficial examinador, pues ello equivale a que una agencia le pida al Tribunal que revise la decisión de la propia agen-cia. Sentencia de instancia, pág. 2.
De esa determinación ha recurrido la Telefónica mediante certiorari en que alega que la decisión del foro de instancia es contraria a la doctrina de la revisión judicial implícita y que erró al negarle legitimación activa (standing) a la empresa. También alegan que el examinador actuó ultra vires y debe ser revocado, (1)
La Telefónica también recurre de una resolución del Tribunal Superior, que declara sin lugar una solicitud de desesti-mación de la Telefónica donde se alegaba que un recurso de revisión iniciado por el señor Torres Solano fue presentado fuera del término de treinta (30) días que provee la Ley de Personal. El tribunal concluyó que no existe ningún plazo jurisdiccional específico aplicable, y que la Telefónica no plan-*212teó oportunamente la doctrina de incuria. A solicitud de la Telefónica consolidamos ambos recursos.
HH HH J-H
La Autoridad de Teléfonos fue creada como una corpora-ción pública e instrumentalidad del Estado Libre Asociado con el propósito de adquirir y administrar las facilidades de comunicación en todo Puerto Rico, incluso a la Puerto Rico Telephone Co., una subsidiaria de la International Telephone and Telegraph Corp., Ley Núm. 25 de 6 de mayo de 1974 (27 L.P.R.A. sees. 401-424). Como la Puerto Rico Telephone Co. era una corporación privada organizada bajo las leyes del es-tado de Delaware, se creó una situación particular donde una entidad de origen privado fue adquirida por una empresa del Estado.
Al confrontarnos con esta situación en Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982), resolvimos que la peticionaria tenía el status de una corporación público-privada por “las responsabilidades públicas que su organización conlleva”.(2) Ibíd., pág. 65. Indicamos, además, que no obstante estar orga-nizada como corporación privada, existía “un desdoblamiento de personalidad público-privada con el fin de lograr rendir un mejor servicio público y lograr unos propósitos”. Ibíd., pág. 65. Se concluyó, de conformidad con dicho análisis, que la Telefónica debía considerarse como una de las agencias o ins-trumentalidades públicas que funcionan como empresas pri-vadas y están excluidas de la aplicación de la Ley de Personal y de la jurisdicción apelativa de la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.), pero que según la ley debían promulgar un reglamento que incor-porase el principio de mérito para regir las normas de personal de los empleados no unionados. Véase Ley de Personal del Servicio Público de Puerto Rico, Núm. 5 de 14 de octubre *213de 1975, Sec. 10.6 (3 L.P.R.A. sec. 1338). (3) En esta medida, estos empleados no unionados de la Telefónica deben tener el status de empleados públicos, sujetos a los beneficios del prin-cipio de mérito.
De conformidad con lo interpretado en el caso de Torres Ponce v. Jiménez, supra, la Telefónica aprobó el Reglamento de Personal para los empleados gerenciales que incorpora el principio de mérito y donde se establece un procedimiento dis-ciplinario. El reglamento dispone que un empleado afectado por una medida disciplinaria podrá apelarla inicialmente ante el supervisor inmediato, luego al Director de Relaciones de Empleados y en última instancia al Presidente de la Telefó-nica, quien tiene el poder de nombrar y' destituir a los em-pleados de la empresa.
Una vez se le solicita la revisión al presidente, el regla-mento dispone que éste nombrará un oficial examinador para que celebre una vista sobre la queja del empleado. En la vista el empleado tendrá derecho a estar representado por abogado, se tomará récord taquigráfico y el oficial examinador desig-nado deberá realizar determinaciones de hecho y conclusiones de derecho. Art. 12, Sec. 12.3 del reglamento. También se dispone que la decisión del examinador “será final y deíjni-tiva”.
Este Reglamento de Personal fue aprobado por el entonces Presidente de la Puerto Rico Telephone Co. y por el Vice-presidente de Relaciones de Empleados. Mediante el mismo, el poder nominador de la Telefónica, su presidente, delegó sus facultades de suspender y cesantear empleados en el Director de Relaciones de Empleados y en el oficial examinador, según *214requerido por el reglamento, cuando el empleado agraviado apela ante el presidente. Para garantizar mayor pureza e imparcialidad en el procedimiento, el reglamento requiere que se designe como oficial examinador a una persona que no sea empleado ni esté vinculada económicamente con la empresa.
Aunque el oficial examinador debe ser alguien que no esté asociado con la empresa, sus facultades decisorias son deri-vadas del poder del presidente (4) y actúa con un mandato expreso de éste, quien lo nombra cada vez que se solicita la revisión de una sanción disciplinaria.
La peticionaria sostiene, como parte de sus argumentos por los cuales debe proceder la revisión judicial, que la fun-ción e independencia de la Junta de Apelaciones del Sistema de Personal (J.A.S.A.P.) es comparable con la de su oficial examinador. No resisten comparación. La primera funciona enteramente independiente de la Oficina Central de Personal, de las agencias que componen el sistema central y de los ad-ministradores individuales. Está compuesta por tres miem-bros que son nombrados por el Gobernador con el consejo y consentimiento del Senado. Uno de los miembros deberá ser abogado y todos deben ser personas de reputado conocimiento e interés en el campo de la administración de personal en el servicio público y en la aplicación del principio de mérito. Sus nombramientos serán por términos fijos, ocuparán sus cargos a tiempo completo y su remuneración está fijada por ley. Fi-nalmente, sus facultades decisorias como cuerpo adjudicativo han sido expresamente otorgadas por ley. 3 L.P.R.A. sees. 1381-1395.
Sin embargo, la Asamblea Legislativa no le delegó a J.A.S.A.P. la jurisdicción apelativa de las decisiones del poder *215nominador en las corporaciones públicas que no están dentro del sistema de personal. 3 L.P.R.A. see. 1394. Tampoco delegó esos poderes cuasi judiciales a ninguna otra entidad guberna-mental.
Por varias décadas este Tribunal ha autorizado delega-ciones del poder adjudicativo a organismos administrativos. López v. Junta Planificación, 80 D.P.R. 646, 661 (1958). En Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 223 (1974), afirmamos que una “[pJarte esencial de reformas a los sistemas de justicia en muchas jurisdicciones ... es el re-conocimiento de que organismos no judiciales deben atender asuntos que hasta cierto tiempo se consideraron de la compe-tencia exclusiva de los tribunales”. Véanse también: Murray’s Lessee v. Hoboken Land and Improvement Co., 59 U.S. (18 How.) 272, 284 (1855); Crowell v. Benson, 285 U.S. 22 (1932); Northern Pipeline Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982); B. Schwartz, Administrative Law Cases During 1982, 35 Ad. L. Rev. 147 (1983); H. P. Monaghan, Marbury and the Administrative State, 83 Colum. L. Rev. 1 (1983).
Aunque los tribunales han aceptado que esta delegación no viola la claúsula de separación de poderes, han requerido que se haga expresamente por una ley que contenga unas nor-mas adecuadas y que provea para una revisión judicial. Véanse: Crowell v. Benson, supra; B. Schwartz, Administrative Law, Toronto, Little, Brown & Co., 1976, Sec. 17; 1 Davis, Administrative Law Treatise Sec. 2.12 (1958); M. Forkoseh, A Treatise On Administrative Law, Indianapolis, Bobbs-Merrill Co., 1956, Cap. 2, Sec. 42.
Un cuidadoso estudio del historial y la legislación que crea la Autoridad de Teléfonos, 27 L.P.R.A. see. 401 et seq., revela que en ningún lugar se incluyó una disposición que permita que esta corporación pública posea poderes cuasi judiciales para adjudicar controversias como las de este caso. Tampoco fue expresamente autorizada a delegar estos poderes a una *216corporación público-privada como la Puerto Rico Telephone Co. En vista de este historial, en estricto derecho no se puede aceptar la tesis de la Telefónica que mediante un reglamento se puede delegar a un examinador un poder cuasi judicial que nunca fue conferido por la Asamblea Legislativa.
Por estas razones disiento de la conclusión principal de la opinión mayoritaria en que la decisión del examinador “equi-vale a un dictamen judicial o cuasi judicial, sujeto a ser revi-sado”. Reconocerle a una agencia este poder cuasi judicial me-diante un dictamen judicial, constituye una apropiación de unas facultades que constitucionalmente están explícitamente otorgadas a la Asamblea Legislativa. Como intérpretes finales de la Constitución, debemos ser particularmente cuidadosos de otorgarnos facultades de las otras Ramas. De lo contrario, alteraríamos el delicado balance que siempre ha guiado nues-tros pronunciamientos sobre la cláusula de separación de poderes.
El examinador de la Telefónica tiene solamente los poderes que válidamente tenía el Presidente de la Telefónica y a éste nunca le fue expresamente otorgado el poder de adjudicar las controversias obrero-patronales. Su poder es exclusivamente ejecutivo de nombrar, suspender, cesantear empleados. Me-diante reglamento creó una estructura decisional para descar-gar esta responsabilidad gerencial. En este esquema adminis-trativo al examinador le fueron delegados únicamente poderes ejecutivos, independientemente del mecanismo utilizado para cumplir sus encomiendas.
Precisamente por su poder limitado es que no se ha desa-rrollado una estructura de oficiales examinadores con nom-bramientos permanentes que no estén sujetos a cambios por el poder nominador. Del expediente de este caso se desprende que la práctica ha sido nombrar a personas que ni siquiera son empleados públicos. De hecho, el mecanismo actual de nominación permite que el presidente nombre a aquellos exa-minadores cuyas decisiones no son contrarias a la empresa. *217En estas circunstancias, el oficial examinador no tiene la in-dependencia ni los poderes necesarios para comparar su tra-bajo al de un organismo como J.A.S.A.P. (5)
En virtud del reglamento aprobado por la Telefónica la decisión del oficial examinador constituye la determinación final y definitiva de la empresa. Adquiriendo su decisión esta finalidad, no puede la peticionaria pretender ir contra sus propias normas mediante el recurso de revisión judicial. García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53, 55 (1978); Hernández Garcíav. J.R.T., 94 D.P.R. 22, 29 (1967). Esto no impide que la Telefónica invoque la defensa de fraude, al negarse a poner en vigor la decisión del examinador.
Tampoco imposibilita que la empresa, al amparo de sus facultades, enmiende su Reglamento de Personal para otor-garle al presidente el derecho a modificar o revocar la decisión del oficial examinador o a limitar sus funciones sólo a recibir la prueba y hacer recomendaciones.
> 1 — 1
Por otro lado entendemos que a una “acción judicial” donde un empleado de la Telefónica cuestiona su despido, no le es aplicable el término de treinta (30) días que provee la Ley de Personal.

Este señalamiento va dirigido a evaluar los méritos de la decisión del examinador, actuación que el foro de instancia no revisó. Entendemos que en esa medida tampoco debemos revisarla, pues la verdadera contro-versia ante nos es si la Telefónica puede solicitar la revisión de una decisión de un oficial examinador de su propia empresa.


 Véase también, P.R. Tel. Co. v. Rivera, 114 D.P.R. 360 (1983).


 Contrario a lo señalado por la peticionaria, su obligación de aprobar un reglamento de personal que adopte el principio de mérito no surge de la decisión de Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). Allí resolvimos que la Ley de Personal le requería tal reglamento. Véanse: Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980), y Laboy v. E.L.A., 115 D.P.R. 190 (1984).


 Tanto la Ley de Personal, 3 L.P.R.A. see. 1336(4), como el Regla-mento de Personal: Áreas Esenciales al Principio de Mérito, See. 9-2, dis-ponen que las destituciones de empleados se efectuarán por la autoridad nominadora, por lo que la decisión del examinador tiene que derivar su vali-dez de tal facultad.


Este caso ilustra una deficiencia de la actual Ley de Personal, que al excluir a las corporaciones públicas de su total aplicación, se les privó de un foro administrativo especializado e imparcial, como J.A.S.A.P., que pu-diera revisar las decisiones que afecten a los empleados que les aplica el principio de mérito.